863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Orbain OWENS, Plaintiff-Appellant,v.JOHNSON & JOHNSON PUBLICATIONS, INCORPORATED, Defendant-Appellee.
No. 88-5633.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1988.

1
Before KENNEDY, RALPH B. GUY Jr. and RYAN;  Circuit Judges.

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Orbain Owens appeals the summary judgment for defendant in this diversity action for defamation.  Plaintiff alleged that defendant libeled him in the April 1, 1985, edition of Jet magazine when it reported that plaintiff was charged with the murder of Doris Nell Owens.  This court vacated an earlier dismissal of plaintiff's complaint because it was unclear whether the Jet article mischaracterized plaintiff as the decedent's "ex-husband."    Owens v. Johnson & Johnson Publication, No. 86-5656 (6th Cir.  April 24, 1987).


4
Upon consideration, we conclude that summary judgment for defendant was proper because defendant established that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317 (1986).  Following remand, defendant submitted copies of plaintiff's decree of divorce from the decedent in support of its motion for summary judgment.  Thus, defendant showed that it is entitled to the defense of truth.   See Memphis Publishing Co. v. Nichols, 569 S.W.2d 412, 420 (Tenn.1978).  Thereafter, plaintiff failed to show that a genuine issue of material fact remained for trial.   See Celotex, 477 U.S. at 322.  Therefore, summary judgment for defendant was appropriate.


5
Accordingly, the judgment of the district court is affirmed for the reasons stated in its order granting summary judgment entered on April 18, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.